Citation Nr: 1507248	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder rotator cuff injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied compensation under 38 U.S.C.A. § 1151.  The Veteran appealed the denial in this decision and the matter is now before the Board. 

Initially, the Board notes that the claims file contains some evidence indicating that the American Legion might have represented the Veteran in this matter during the filing of this claim.  While the Veteran submitted statements in support of his claim in August 2011 and February 2012 indicating that he filed his claim through the American Legion, a June 1975 appointment of service organization as claimant's representative (VA Form 21-22) appointed the Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative.  There is no additional VA Form 21-22 in the record which supersedes this document.  Furthermore, the RO sent a letter in April 2012 asking the Veteran to clarify the representation issue and providing him with a blank VA Form 21-22 if he wished to change his representative.  To date, VA has not received a response to this letter.  Significantly, the Board notes that the VFW has submitted numerous documents on the Veteran's behalf since that time, including a statement of accredited representative (VA Form 646) in February 2014 and an informal hearing presentation in May 2014.  Thus, while the claims file contains some evidence indicating that the American Legion might have represented the Veteran in this matter initially, the Board finds that the record as a whole reflects that the VFW represents the Veteran in this appeal.  

The Board also notes that while the Veteran initially requested a Board hearing at a local VA office in his November 2012 substantive appeal (VA Form 9), he has subsequently withdrawn this request through a January 2014 statement.  See 38 C.F.R. § 20.702(e) (2014). 





FINDINGS OF FACT

1.  The Veteran developed an additional disability to his right shoulder rotator cuff after undergoing treatment at a VA facility in 1999 and 2000. 

2.  The evidence does not reflect that the Veteran sustained an additional disability to his right shoulder rotator cuff as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder rotator cuff injury due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

The Veteran asserts that compensation is warranted for his symptoms under the provisions of 38 U.S.C.A. § 1151 due to the actions of VA medical personnel in 1999 and 2000.  Specifically, the Veteran asserts that the Spokane, Washington VA Medical Center (VAMC) personnel did not provide him with proper medical treatment after an injury to his right shoulder in 1999 because a VA doctor informed him that he had a slight tear in his right shoulder rotator cuff and that this injury would heal on its own.  He alleges that his right shoulder did not heal properly because of this treatment, and that the VA medical personnel did not meet their standard of care in treating him.  Significantly, he does not seek monetary compensation under 38 U.S.C.A. § 1151, but instead wants VA to apologize and be held accountable for their treatment of him in 1999 and 2000. 

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B).

In determining whether an additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 .  38 C.F.R. § 3.361(d)(2). 

Initially, the Board notes that the Veteran's requests for an apology from the VAMC and to hold VA accountable amount to claims for equitable relief.  It is pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief, but only in certain specific circumstances.  38 U.S.C.A. § 503(a) (West 2014).  The circumstances for relief, enumerated under 38 U.S.C.A. § 503(a), do not appear to relate to the Veteran's situation as his requests for equitable relief are based on alleged medical errors and not administrative errors.  Moreover, the Board notes that it is bound by the law and VA regulations, and is without authority to grant benefits on an equitable basis. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Board shall only address his claim under 38 U.S.C.A. § 1151 for monetary disability compensation.

The Veteran sought treatment from a VA doctor in January 1999.  A physician's progress note from that month shows that he complained of pain in the right shoulder with his range of motion worse after splitting wood with a log splitter.  The physician determined that he had biceps tendinitis and prescribed him ibuprofen medication.  

In May 1999, he again sought treatment at a VA facility.  Treatment records from this month show that he complained of right shoulder pain due to a rotator cuff injury, that the pain had lasted for several months, and that he had tenderness in the head of his biceps.  A staff radiologist interpreted an X-ray of his right shoulder on that same date.  The radiologist's impression was that there was perhaps some mild degenerative change of the interior aspect of the acromion otherwise everything was negative.  An August 1999 VA registered nurse practitioner's note shows that the Veteran complained of joint pain and that he was still taking ibuprofen and Motrin.  

In a November 1999 statement, the Veteran notified the VAMC of his continued symptoms of pain, diminished range of motion, the impact of this injury on his daily activities, and that ibuprofen was not helping to alleviate his pain.  Likewise, a December 1999 VA medical consultation sheet reported that the Veteran complained of severe right shoulder pain due to a rotator cuff injury and that the pain had lasted for several months.  Another X-ray was performed.   

In February 2000, the Veteran reported to a VA physician that his right shoulder pain began in January 1999, that he took ibuprofen for six months and was still on that medication, and that the pain began to be worse in June 1999.  The doctor noted that the Veteran had plain films and that a rotator cuff tear was suspected.  The doctor scheduled the Veteran for an arthrogram.  A February 2000 VA progress note showed that the Veteran was complaining of severe pain with nearly any range of motion, and that he was taking ibuprofen and acetaminophen with codeine.  The nurse noted the Veteran's request for an MRI of his right shoulder.  A consultation request from the same date showed that an MRI was disapproved by the radiology department, but that an arthrogram was approved.  

A VA radiologist interpreted the arthrogram in February 2000 and noted that there were no abnormal contract collections on the pre-exercise, that the subdeltoid bursal contrast on the post-exercise views, and that bicepital groove had the tendon in the expected position.  His impression was that this was a complete rotator cuff tear.  

In March 2000, the same doctor who scheduled the Veteran for an arthrogram interpreted the results of that examination as well.  After stating that the Veteran's shoulder felt better after the arthrogram, the doctor noted that he had a small cuff tear, that he only had minimal impingement signs that day, that he had normal range of motion, and that he did not need surgery at that time.  

A February 2001 VA nurse progress note reveals that the Veteran continued to have chronic pain in his right shoulder and that that he had used ibuprofen in the past to provide relief.  An April 2006 VA medical note shows that the Veteran was issued a tennis elbow strap.  There is no additional medical evidence in the record until the April 2010 VA nursing outpatient note which recorded that the Veteran reported chronic pain in his right shoulder and lower arm.  The record reveals that he had another injury to his right shoulder in 2010 due to a roll-over accident.  

In November 2010, the Veteran underwent an open anterior acromioplasty, biceps tendonitis, and partial repair of rotator cuff on his right shoulder.  During the procedure, a private physician determined that the infraspinatus and supraspinatus tendons were completely scarred and retracted past the level of the glenoid.  Consequently, the private physician could only partially repair the Veteran's right shoulder.  Since then, the Veteran has contended in several statements in support of his claim that he still has symptoms of the right shoulder rotator cuff injury, which he attributes to treatment he received through VA in 1999 and 2000.  

Overall, the record indicates that the Veteran developed an additional disability to his right shoulder rotator cuff after undergoing treatment at a VA facility in 1999 and 2000.  Specifically, the evidence shows that two of the tendons in the right shoulder did not heal completely following treatment at a VA facility.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that he developed an additional disability following VA treatment in 1999 and 2000.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102. 

Next, the Board addresses the causation requirement, and determines that the evidence does not reflect that the Veteran sustained an additional disability to his right shoulder rotator cuff as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or that there is any additional disability resulting from VA treatment constituting an event that was not reasonably foreseeable.

In an April 2011 statement in support of his claim, the Veteran contended that VA did not provide him with proper medical care because his VA doctor from March 2000 misdiagnosed him by stating that he had a small cuff tear that would heal on its own after interpreting his February 2000 arthrogram.  The Veteran believes that it was a complete rotator cuff tear, and he cites to the staff radiologist's impression in the arthrogram report to support his claim. 

In August 2011, the Veteran was afforded a VA examination to determine whether it was at least as likely as not that his right rotator cuff tear was caused by or become worse as a result of improper VA treatment.  The examiner reviewed the Veteran's claims file and examined the Veteran.  He was diagnosed with partial rotator cuff tear and biceps tendinitis.  The examiner determined that the treatment rendered by VA in 1999 and 2000 was consistent with treatment for a partial rotator cuff tear.  The examiner opined that the current guidelines for treatment of a partial rotator cuff tear was to use conservative therapy, and that conservative therapy was used on the Veteran and proved to be effective due to the fact that he improved and had normal range of motion.  The examiner reasoned that he would not have had normal range of motion if he had a complete rotator cuff repair, and that the radiologist in this case made a mistake in interpreting the arthrogram.  The examiner further reasoned that if one had a completely torn rotator cuff, one would not be able to raise one's hand above the head, and the Veteran could raise his hand to 160 degrees in flexion and abduction.  However, the examiner explained that the radiologist's mistake had no bearing on the case because the orthopedic surgeon correctly treated the Veteran based on his judgment and his clinical knowledge.  

Moreover, the examiner consulted with a chief of surgery and a chief of radiology, who read the arthrogram and orthopedic consult.  Both doctors were confident that there had been a mistake on the part of the radiologist and his interpretation of the arthrogram.  Both reasoned that the body of the February 2000 arthrogram report described a relatively normal shoulder arthrogram and not a complete rotator cuff rupture.  Additionally, both of the chiefs stated that the conservative treatment rendered to the Veteran was appropriate and within the standards of practice.  Additionally, the fact that his symptoms improved with the ibuprofen and he did not seek additional care for this condition again led the examiner to believe that the treatment was correct.  

The examiner concluded that there was nothing done carelessly in neglect, or from a lack of skill in the Veteran's treatment.  Furthermore, the examiner determined that the VA staff that saw the Veteran did nothing wrong because the Veteran came to VA with shoulder pain and he was cared for appropriately.  The examiner attributed the conflicting arthrogram report to the radiologist's mistaken interpretation of the arthrogram; however, the examiner notes that no other harm came from this fact.  The examiner noted that the Veteran was not aware of the complete tear until he saw the arthroscopy report many years later.  

Furthermore, the examiner determined that there was no delay in providing the Veteran proper treatment because his records indicate proper treatment throughout his entire work-up and diagnosis, and he improved after his diagnosis.  The examiner opined that the Veteran's rotator cuff surgery ten years later had no impact on how he was treated in 2000. 

The Board concludes that the August 2011 VA examiner's opinions and conclusions as to whether VA provided proper care to the Veteran in 1999 and 2000 to be the most probative evidence of record on this issue.  While the Veteran attributes fault to VA for his additional disability, the Board finds that a determination that any incompletely healed tendons were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or were caused by an event that was not reasonably foreseeable, is a determination medical in nature and the examiner's opinions are more probative evidence on the subject of standard of care.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the August 2011 VA examiner's opinions are further supported by opinions from the chief of surgery and the chief of radiology, who came to the same conclusions as the examiner. 

Apart from the August 2011 VA examiner's opinions, and the opinions of the two chiefs, no other probative medical opinions exist in the record addressing the standard of care and fault requirement, and hence, there is no other evidence that is more probative to contradict their conclusions.  Therefore, the Board finds that while the Veteran developed an additional disability following the medical treatment at a VA facility in 1999 and 2000, he did not sustain this additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided him treatment.  

The Veteran also does not meet section 1151's requirements in the alternative as the evidence of record shows that his additional disability following treatment was an event that was reasonably foreseeable.   A reasonable health care provider could have foreseen that two of the Veteran's tendons in his right shoulder might heal in the way that they did, especially because of the conservative treatment that was provided to the Veteran in 1999 and 2000.  

In summary, the evidence of record does not reflect that the incompletely healed right shoulder rotator cuff injury was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.  For that reason, the Board finds that the preponderance of the evidence is against his claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in August 2011, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder rotator cuff injury is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


